DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Mencher on October 19, 2021.
The Title of the application has been amended as follows:
Unavailable Inter-Chassis Link Storage Area Network Access System


                                                            Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims are 1-20 are allowed.

Claim 1 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “a second aggregated switch device that is coupled to the host device, the LAN, and the SAN, wherein the second aggregated switch device is connected to the first aggregated switch device via an Inter-Chassis Link (ICL) and configured to: detect that the ICL has become unavailable such that the first aggregated switch device and the second aggregated switch deice cannot directly communicate; prevent, in response to detecting the ICL has become unavailable, Internet Protocol traffic between the host device and the LAN; and transmit, in response to detecting the ICL has become unavailable, storage traffic between the host device and the SAN.

Claim 7 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “detect that an Inter-Chassis Link (ICL) to an aggregated switch device has become unavailable such that processing system and the aggregated switch device cannot directly communicate; prevent, in response to detecting the ICL to the aggregated switch device has become unavailable, Internet Protocol traffic between a host device and a Local Area Network (LAN); and transmit, in response to detecting the ICL to the aggregated switch device has become unavailable, storage traffic between the host device and a Storage Area Network (SAN).”

Claim 14 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “detecting, by a first aggregated switch device, that an Inter-Chassis Link (ICL) to a second aggregated switch device has become unavailable such that the first aggregated switch device and the second aggregated switch device cannot directly communicate; preventing, by the first aggregated switch device in response to detecting the ICL
to the second aggregated switch device has become unavailable, Internet Protocol traffic
between a host device and a Local Area Network (LAN); and transmitting, by the first aggregated switch device in response to detecting the ICL to the second aggregated switch device has become unavailable, storage traffic between the host device and a Storage Area Network (SAN).”

	Moreover, the Applicant’s arguments concerning the underlined claim elements are persuasive.
	
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473